Title: To Benjamin Franklin from Gerard Brantsen, 29 April 1783
From: Brantsen, Gerard van de
To: Franklin, Benjamin


Monsieur.
Paris ce 29. d’Avril 1783.
J’ai l’honneur de vous envoÿer ci jointe une lettre, qui m’ést venue a votre adresse dans mon paquet de Vienne.
J’ai pareillement celui de vous faire bien de remercimens pour le cadeau de la medaille, que vous avez eue la bonté de m’envoÿer et que LL. H.H. P.P. viennent de me permettre d’accepter. Je suis bien sensible, Monsieur, de cette attention de votre part et je conserverai avec un agreable souvenir le monument d’une epôque, qui en constatant l’independance de l’Amerique, fait honneur a votre nation, a votre nom et a votre sagacité.
Je vous prie d’agreër les assurences des sentimens distingués, avec lesquels j’ai l’honneur d’etre Monsieur Votre très humble et très Obeïssant serviteur
Brantsen
